DETAILED ACTION
This action is in response to the claims filed 11 January, 2021 for application 15/591,555 filed 10 May, 2017. Currently claims 1, 3, 5-9, 11, 13-17, 19, and 21-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 9, 11, 13-15, 17, 19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of determining a reliability score for a claim without significantly more. Claims 1, 9 and 17 recite: 
Parsing a plurality of literature…
Extracting the one or more claims…
Determining one or more attributes…
Determining a reliability score…
Storing the one or more claims…
Receiving input data from a user…
Determining a new reliability score…
Presenting the new reliability score…
In step 1, the claims are directed to a method, a computer system and a program product and are thus directed to statutory subject matter.
step 2A prong 1, the limitations of parsing, extracting, determining, determining, storing, receiving, determining and presenting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system”, “processor”, and “computer readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer components in the context of this claim, the limitations encompasses a human reading and parsing literature to identify and extract claims, determining attributes and a reliability score based on the claims and attributes and then soring the claim, attributes and score in order to assess further claims in the mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “computer system”, “processor”, and “computer readable storage medium”. The “computer system”, “processor”, and “computer readable storage medium” in the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application 
In step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “computer system”, “processor”, and “computer readable storage medium” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 3, 5-7, 11, 13-15, 19, and 21-22 recite additional steps which including presenting a searchable history, generating a claim history chart and presenting the claim history chart, generating a customized list along with history and reliability scores and generating an index and storing the index. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-9, 11, 13-17, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,235,632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are fully anticipated by claim 1 of the ‘632 patent.
Response to Arguments
Applicant’s arguments, see pp17-18, filed 11 January, 2021, with respect to claims 1, 3, 5-9, 11, 13-17, 19, and 21-23 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1, 3, 5-9, 11, 13-17, 19, and 21-23 has been withdrawn. 
Applicant's arguments filed 11 January, 2021 have been fully considered but they are not persuasive. 
.
Conclusion
No art has been found, either alone or in combination, that fairly discloses the limitations of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122